DETAILED ACTION

This office action is in response to the preliminary amendment filed 3/17/2020.  As directed by the amendment, claims 1-6 have been amended and no claims have been cancelled or newly added.  Thus, claims 1-7 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a shoulder height measuring module, a hip bone position prediction module, a massage position determination module, and a massage ball assembly control module in claim 1 and a user height information input module and a hip bone position correction module in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitations "the upper side of the determination massage positions" in line 4 and “the lower side of the determination massage positions in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, lines 1-2 recite, “a massage chair that performs the method of correcting massage positions according to claim 1.”  It is unclear what structural components comprise the massage (e.g. whether the shoulder height measuring module, hip bone position prediction module, massage position determination module, and massage ball assembly control module are structural elements of the massage chair, or whether the method of claim 1 is a functional limitation that the massage chair is capable of performing), and therefore it is unclear how to determine the metes and bounds of the invention.  For purposes of examination, the modules recited in the method of claim 1 are considered to be structural limitations of the massage chair.
Claims 3-6 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inada et al (2017/0258673) in view of Liu et al (2011/0275968) and Fujii (6,117,094).
Regarding claim 1, Inada discloses a massage machine whose ordinary use discloses a method for correcting massage positions, the method comprising: (a) measuring the shoulder height of a user, by a shoulder height measurement module (shoulder position of the user is detected based on the vertical position of the first massage unit (8) when a particular-site detecting sensor detects a predetermined amount of advancing of the first massage mechanism (31)) (para [0099]); (b) predicting a hip bone position through a preset prediction method by using the shoulder height measured by the shoulder height measurement module, by a hip bone position prediction module (based on the detected shoulder position, other sites such as the neck, the scapula, the back, the waist, and the hips are calculated as well) (para [0100]); (c) determining a plurality of determination massage positions with reference to the hip bone position predicted by the hip bone position prediction module, by a massage position determination module (device can perform a massage position at a plurality of massage positions including the back (fig 47, para [0162]) and the hips (fig 48, para [0163]), the first and second massage unit (8, 9) can perform a massage suited for the height of the user, based on positional information of the shoulders and/or other sites detected by the particular-site detecting sensor (para [0101])); and (d) controlling a massage assembly (second massage assembly (9) includes treatment members) to massage the determination massage positions and the correction massage positions determined by the massage position determination module, by a massage ball assembly control module (the second massage unit (9) can perform a massage suited for the height of the user, based on the positional information of the shoulders and/or other sites) (para [0101]).
Inada does not disclose the treatment members are balls.
However, Liu teaches a massage device including a massage ball assembly (4) (back kneading device) including treatment members (21), wherein the treatment members are balls (para [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the treatment members of Inada with the ball treatment members as taught by Liu, as it would be a simple substitution of one known treatment member suitable for use in a massage chair for another, and it appears that the modified Inada’s device would perform equally well to massage a user with a massage ball assembly with ball-shaped treatment members.
The now-modified Inada’s reference does not disclose the massage position determination module configured to determine a plurality of determination massage positions and a plurality of correction massage positions spaced apart from the determination massage positions by predetermined distances with reference to the hip bone position predicted by the hip bone position prediction module.
However, Fujii teaches a massage device including a massaging unit (5) and a contolr unit (65a) to massage a plurality of meridian points along a user’s spine (col 5, ln 15-35), and depending on a height (stature) of a patient, wherein the control unit is configured to determine a plurality of determination massage positions (Y1-Y7 of a person with a stature range A with a predetermined height),  and a plurality of correction massage positions spaced apart from the determination massage positions by predetermined distances (Y1-Y7 of a person with a stature ranges B-F with different predetermined heights) (col 7, ln 13-col 8, ln 49), wherein the control unit is configured to control a massage assembly to massage the determination massage positions and the correction massage positions determined by the massage position determination module (correction massage positions are massaged based on a user’s stature) (col 8, ln 38-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the massage position determination module of modified Inada to be configured to determine a plurality of determination massage positions and a plurality of correction massage positions spaced apart from the determination massage positions by predetermined distances as taught by Fujii in order to allow the device to accurately and properly stimulate effective spots of a user (col 1, ln 47-52), even with different statures (col 1, ln 32-35).  The now-modified Inada’s device is considered to determine a plurality of determination massage positions and a plurality of correction massage positions spaced apart from the determination massage positions by predetermined distances with reference to the hip bone position predicted by the hip bone position prediction module, as the determination massage positions and a plurality of correction massage position are based on a user’s stature (Fujii, col 7, ln 13-22), and a user’s stature (height) is determined with reference to the measured position and the hip bone position predicted by the hip bone position prediction module (Inada, para [0100]).
Regarding claim 2, the modified Inada’s reference discloses the predetermined distances comprise a first distance (difference of average Y1 between a person with stature A and stature B is 1.0 cm) and a second distance (difference of average Y6 between a person with stature A and stature B is 0.3 cm), wherein the correction massage positions comprise a first correction massage position (position Y1 of a person with stature B) spaced by the first distance to the upper side of the determination massage positions and a second correction massage position (position Y1 of a person with stature B) spaced by the second distance to the lower side of the determination massage positions, wherein the first distance and the second distance are different according to positions of vertebrae that are adjacent to the massage positions (first position Y1 corresponding to vertebrae in neck/upper back has a first distance (1.0 cm) that is different from second position Y6 corresponding to vertebrae in lower back having a second distance (0.3 cm) (Fujii, col 7, ln 45-col 8, ln 35).
Regarding claim 7, Inada discloses a massage chair (as shown in fig 1, massage machine (1) is configured as a chair with a seat portion (2) and a backrest portion (3)) (para [0062]), and as discussed above, the massage chair includes a control system including a shoulder height measuring module, a hip bone position prediction module, a massage position determination module, and a massage ball assembly control module and is configured to perform the method for correcting massage positions according to claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/636,383 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, application claim 1 differs from reference application claim 1 in the following respect:

Application claim 1
Reference application claim 1
1:  A method for correcting massage positions, the method comprising: 
(1) (a) measuring the shoulder height of a user, by a shoulder height measurement module; 
(2) (b) predicting a hip bone position through a preset prediction method by using the shoulder height measured by the shoulder height measurement module, by a hip bone position prediction module; 
(3) (c) determining a plurality of determination massage positions and a plurality of correction massage positions spaced apart from the determination massage positions by predetermined distances with reference to the hip bone position predicted by the hip bone position prediction module, by a massage position determination module; and 

(4) (d) controlling a massage ball assembly to massage the determination massage positions and the correction massage positions determined by the massage position determination module , by a massage ball assembly control module.
1. A massage chair comprising: 

a seat; a back support portion rotatably mounted on one side of the seat; a calf massage portion rotatably mounted on the other side of the seat; and a manipulation portion capable of adjusting movements of the back support portion and the calf massage portion, wherein the manipulation portion includes: 

(1) a shoulder height measurement module for measuring a shoulder height of the user; 

(2) a hip bone position prediction module for predicting a hip bone position by using a preset first method with reference to the shoulder height measured by the shoulder height measurement module; 

(3) a massage position determination module for determining a plurality of massage positions based on the hip bone position predicted by the hip bone position prediction module; 

(4) and a massage mode selection module for selecting one massage mode of a plurality of pre-stored massage modes based on the plurality of massage positions determined by the massage position determination module, thereby massaging the plurality of massage positions determined by the massage position determination module in accordance with the massage mode selected by the massage mode selection module.


	Reference application claim 1 differs from application claim 1 in that reference application claim 1 discloses additional limitations, such as a seat, back support, and and a calf massage portion.  Thus, application claim 1 is not patentably distinct because it is “anticipated” by claim 1 of the reference application.
	Regarding claims 3 and 5-7, reference application claims 1, 2, and 6 discloses the limitations of application claims 3 and 5-7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance: The closest prior art of the record, Inada et al (2017/0258673), Liu et al (2011/0275968) and Fujii (6,117,094) disclose the limitations of claim 1. However, neither Inada et al, Liu et al, Fujii et al, or the other prior art of record, disclose when the shoulder height measured in (a) is less than a first shoulder height value, predicting the hip bone position as a predetermined first hip bone position, by the hip bone position prediction module; when the shoulder height measured in (a) is not less than the first shoulder height value and less than a predetermined second shoulder height value, predicting the hip bone position as a predetermined second hip bone position, by the hip bone position prediction module; and when the shoulder height measured in (a) is not less than the second shoulder height value, predicting the hip bone position as a predetermined third hip bone position, by the hip bone position prediction module, wherein the second shoulder height value is larger than the first shoulder height value, and wherein the second hip bone position value is larger than the first hip bone position value and is smaller the third hip bone position value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsukada et al (2007/0225624), Jikaba et al (2002/0082534), and Taniguchi et al (2009/0005715) disclose massage devices that detect a shoulder position to perform massage, and Lee et al (2014/0371638) discloses a massage device for performing massage at different points on a patient’s spine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                            /COLIN W STUART/Primary Examiner, Art Unit 3785